EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: cancel non-elected claims 23-25.

Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Babin (Re.39,935) discloses a multi-cavity injection molding apparatus splitting melt near nozzle front, comprising a melt distribution manifold 10, a plurality of heated nozzles 12, each seats in a well 14 and is provided with an insulative air space within a mold cavity plate 22; a plurality of elongated valve pins 62 are received in equally spaced valve pin bores 64 extending in the heated nozzle 12 in alignment with gates or pockets 66 inside the well 14 leading to cavities 68, wherein each elongated valve pin 62 has an enlarged head 78 which is secured to the piston 72 by a removable cap 80. Controlled fluid pressure is applied to the cylinder 76 on opposite sides of the piston 72 through hydraulic lines 82, 84 to simultaneously reciprocate the elongated valve pins 62 between a retracted open position and a forward closed position in which the front end 86 of each elongated valve pin 62 is seated in one of the gates 66.
However, Babin fails to disclose that the melt channel supplies the melted plastic into the pocket independently of the needle arranged in the needle bore, wherein the claimed pocket 3 is acting as a reservoir for holding the material right at the nozzle prior to be distributed into the mold cavity. 
DE0333363A also discloses a hot-runner valve nozzle, comprising a nozzle body 3 with nozzle heads 7 and discharge cups 8 connected via connection lines 11 to a central material bore 10, wherein each of the discharge cup 8 is opened or closed by the needle ends 9 of a shut off needle valve 6.  Thus, DE’363 discharge cup 8 fails to contain the melted plastic material and distribute of the material independently of the needle valve as disclosed in current claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743